DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9  is/are rejected under 35 U.S.C. 102(a1) as anticipated by  US 20170284167 A1 to Takahashi or, in the alternative, under 35 U.S.C. 103 as obvious over US 20170284167 A1 to Takahashi.
Takahashi discloses:
1. a downhole tool comprising: 
a first member made of a reactive metal; and 
a second member made of a degradable resin composition promoting degradation of the reactive metal, 
the degradable resin composition containing a degradable resin producing an acid by degradation, (Abstract)
wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.0 or higher ([0067], it is believed the mass ratios disclosed overlap the claimed range.
However if one where to argue that Takahashi fails to explicitly disclose wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.0 or higher.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the components such that wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.0 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
2. (Original) The downhole tool according to claim 1, wherein the degradable resin is an aliphatic polyester. [0047]
3. (Original) The downhole tool according to claim 2, wherein the aliphatic polyester is at least one selected from the group consisting of polyglycolic acids, polylactic acids, and copolymers of a glycolic acid and a lactic acid. [0049]
4. (Previously Presented) The downhole tool according to claim 1, wherein the reactive metal is a single substance of a base metal element or an alloy containing the base metal element as a main component. [0032]
5. (Previously Presented) The downhole tool according to claim 1, wherein the reactive metal is a single substance of at least one metal selected from the group consisting of magnesium, aluminum, and calcium; or an alloy containing the metal as a main component. [0032]
6. (Currently Amended) The downhole tool according to claim 1, wherein the downhole tool is a plug comprising a slip of the first member. [0035]
7. (Previously Presented) A method for well drilling using a downhole tool, wherein the downhole tool described in claim I is used as the downhole tool. (Abstract, [0017] Claim 27).
8. (New) The downhole tool according to claim 1, wherein the molar ratio of the maximum amount of the acid to the content of the reactive metal is 1.5 or higher. ([0067], it is believed the mass ratios disclosed overlap the claimed range.
However if one where to argue that Takahashi fails to explicitly disclose wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.5 or higher.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the components such that wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.5 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
9. (New) The downhole tool according to claim 1, wherein the molar ratio of the maximum amount of the acid to the content of the reactive metal is 1.8 or higher. ([0067], it is believed the mass ratios disclosed overlap the claimed range.
However if one where to argue that Takahashi fails to explicitly disclose wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.8 or higher.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the components such that wherein a molar ratio of a maximum amount of the acid which the degradable resin composition is capable of producing to a content of the reactive metal is 1.8 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments, dated 9/3/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674